Citation Nr: 0913713	
Decision Date: 04/13/09    Archive Date: 04/21/09

DOCKET NO.  05-24 151	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a lumbar spine 
disorder.  

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a cervical spine 
disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

B.R. Mullins, Associate Counsel 


INTRODUCTION

The Veteran had active service from March 1966 to February 
1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision of 
the Department of Veterans Affairs Regional Office (RO) in 
St. Petersburg, Florida, denying to reopen the Veteran's 
claims of service connection for failure to submit new and 
material evidence.  

This claim was previously remanded by the Board in July 2007 
so the Veteran could be afforded his requested video-
conference hearing before the Board.  This hearing took place 
in July 2008 and a written transcript of that hearing has 
been incorporated into the evidence of record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Under the Veterans Claims Assistance Act (VCAA), VA has a 
duty to notify and assist veterans in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2008).  

In claims to reopen, VA must both notify a claimant of the 
evidence and information that is necessary to reopen the 
claim and notify the claimant of the evidence and information 
that is necessary to establish entitlement to the underlying 
claim for the benefit that is being sought.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  To satisfy this 
requirement, VA is required to look at the bases for the 
denial in the prior decision and to provide the Veteran with 
a notice letter that describes what evidence would be 
necessary to substantiate those elements required to 
establish service connection that were found insufficient in 
the previous denial.  

In this case, the Veteran has not been supplied with notice 
as to why his claims of service connection for a cervical 
spine disorder and a lumbar spine disorder were previously 
denied.  Furthermore, the Veteran has not been provided with 
notice informing him of how to establish the underlying 
claims of service connection.  Proper notice must be provided 
to the Veteran before appellate review may proceed.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should take appropriate action 
to satisfy the requirements of the VCAA, 
and supply the Veteran with notice of the 
evidence and information necessary to 
reopen a previously denied claim and a 
definition of new and material evidence 
should be provided.  Additionally, the RO 
should notify the Veteran as to why his 
claims were previously denied and what is 
needed to remedy the original 
deficiencies.  The RO should also inform 
the Veteran of what evidence is needed to 
substantiate a service connection claim.  

2.  After completion of the above, the AMC 
should review the expanded record and 
readjudicate the Veteran's claims.  If the 
claims remain denied, the AMC should issue 
a supplemental statement of the case and 
afford the Veteran an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



